—Renewed motion for resettlement granted only to the extent of deleting from the memorandum decision filed with the order of this court entered on November 1, 1977 [59 AD2d 839] the words "and the matter remanded for a new hearing” appearing at the end of the first paragraph of said memorandum decision, and resettling said order of this court to reflect such deletion. The motion for resettlement is otherwise denied. Resettled order signed and filed. Concur—Kupferman, J. P., Birns, Sandler and Lane, JJ.